Third District Court of Appeal
                               State of Florida

                           Opinion filed May 11, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1976
                         Lower Tribunal No. 15-10749
                             ________________


                 Lakeview of the California Club, etc.,
                                    Appellant,

                                        vs.

                          The Mazel Group, LLC,
                                    Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jorge E. Cueto, Judge.

     Weiss Serota Helfman Cole & Bierman, P.L., and Laura K. Wendell,
Anthony L. Recio, and Roger S. Kobert, for appellant.

    Shubin & Bass, P.A., and John K. Shubin, Jeffrey S. Bass, Katherine R.
Maxwell, and Ian E. DeMello, for appellee.


Before SUAREZ, C.J., and SHEPHERD and LOGUE, JJ.

     LOGUE, J.
      We affirm the trial court’s detailed, scholarly, and painstaking order on all

points.   See Williams Island Country Club, Inc. v. The San Simeon at the

California Club, Ltd., 454 So. 2d 23 (Fla. 3d DCA 1984). The stay previously

entered by this court is immediately lifted, notwithstanding any motion for

rehearing that may be filed.

      Affirmed.




                                        2